     Christina V. Miller
 1
     Nevada Bar No. 12448
 2   Mark S. Blackman, Esq..
     Nevada Bar No. 13664
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4
     (702) 475-7964; Fax: (702) 946-1345
 5   cmiller@wrightlegal.net
     mblackman@wrightlegal.net
 6   Attorneys for Defendants, Select Portfolio Servicing, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   JEFFREY S. DUNMIRE,                                  Case No. 2:19-cv-00849-RFB-CWH
11                  Plaintiffs,                             STIPULATION AND ORDER TO
12                                                          EXTEND DEADLINE FOR
     vs.                                                    DEFENDANT SELECT PORTFOLIO
13                                                          SERVICING TO FILE A RESPONSE
     SELECT PORTFOLIO SERVICING, INC., a                    TO THE COMPLAINT AND TO
14   Foreign Corporation                                    RESPOND TO RULE 26(a) INITIAL
15                                                          DISCLOSURES
                    Defendants.
16                                                          (Fourth/First Request)
17
18
19
            IT IS HEREBY STIPULATED between Plaintiff JEFFREY S. DUNMIRE
20
21   (“Dunmire” or “Plaintiff”), by and through their attorney of record, Erik W. Fox, Esq. of the

22   Cogburn Law Offices and Defendants SELECT PORTFOLIO SERVICING, INC., a Foreign
23
     Corporation (“SPS” or “Defendant”), by and through their attorney of record, Mark S.
24
     Blackman, Esq., of the law firm Wright, Finlay & Zak, LLP, in order to discuss viability and
25
26   possible resolution of the matter, the parties agree to extend:

27          (a) the deadline for SPS to file its response to the Complaint, to August 12, 2019 and
28



                                                  Page 1 of 2
 1          (b) The deadline to respond to Rule 26(a) initial disclosures to August 12, 2019.
 2   This is the parties’ fourth request for an extension (on the time to respond to the Complaint and
 3   the first request for an extension of time to exchange initial disclosures and is not intended to
 4   cause any delay or prejudice to any party. Additionally, SPS’s counsel was serving on jury duty
 5   during the week of July 23, 2019.
 6
 7
            IT IS SO STIPULATED.
 8
 9
     DATED this 29th day of July, 2019.                  DATED this 29th day of July, 2019
10   COGBURN LAW OFFICES                                 WRIGHT, FINLAY & ZAK, LLP
11
     /s/ Erik W. Fox, Esq._________                      /s/ Mark S. Blackman, Esq._____________
12   Erik W. Fox, Esq.                                   Mark S. Blackman, Esq. (NV Bar No. 13664)
     Nevada Bar No. 8804                                 7785 W. Sahara Ave., Suite 200
13   2580 St. Rose Parkway, Suite 330                    Las Vegas, NV 89117
14   Henderson, NV 89074                                 Phone: (702) 475-7964
     Phone: 702-748-7777                                 Fax: (702) 946-1345
15   Fax: 702-966-3880                                   Email: mblackman@wrightlegal.net
     Email:efox@cogburnlaw.com                           Attorneys for Defendant, Select Portfolio
16   Attorneys for Plaintiff, Jeffrey S. Dunmire,        Servicing, Inc.
17
18                                                  ORDER
19          IT IS SO ORDERED
20
21
22   Dated this 1st day of August, 2019.
23
                                                             ________________________________
24                                                           UNITED STATES MAGISTRATE
                                                             JUDGE
25   Respectfully submitted by:
     WRIGHT, FINLAY & ZAK, LLP
26   /s/ Mark S. Blackman Esq.______________________
     Mark S. Blackman, Esq. (NV Bar No. 13664)
27
     Attorneys for Defendants Select Portfolio Servicing, Inc.
28



                                                    Page 2 of 2
